FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 06-30270
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-03-00148-RFC
JUVENILE MALE,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
               for the District of Montana
       Richard F. Cebull, District Judge, Presiding

                Argued and Submitted
          November 17, 2006—Portland, Oregon

                 Filed December 14, 2006

    Before: Alfred T. Goodwin, Raymond C. Fisher, and
            Milan D. Smith, Jr., Circuit Judges.

                  Opinion by Judge Smith




                           19459
19460         UNITED STATES v. JUVENILE MALE


                       COUNSEL

Steven C. Babcock, Assistant Federal Defender, Billings,
Montana, for the defendant-appellant.

Marcia Hurd, Assistant United States Attorney, Billings,
Montana, for the plaintiff-appellee.
                UNITED STATES v. JUVENILE MALE             19461
                          OPINION

SMITH, Circuit Judge:

   The district court adjudged the defendant Juvenile Male a
juvenile delinquent because he committed an act that if com-
mitted by an adult would have constituted Aggravated Sexual
Abuse of a Child under 18 U.S.C. § 2241(c). The district
court initially sentenced Juvenile Male to a term of probation
extending to his 21st birthday. When Juvenile Male violated
several terms of his probation, the district court revoked his
probation and re-sentenced him “pursuant to the Sentencing
Reform Act of 1984” to a term of official detention extending
to his 21st birthday—a term of approximately 38 months. The
district court committed plain error by re-sentencing a juve-
nile under the adult sentencing scheme. We vacate the district
court’s sentence and remand for re-sentencing under the Fed-
eral Juvenile Delinquency Act (“FJDA”).

  We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a).

   Because Juvenile Male did not object to the district court’s
sentence, we review for plain error. The court may reverse
only if defendant demonstrates that (1) there was an actual
error, (2) the error was “plain” and (3) the error affected the
defendant’s “substantial rights.” United States v. Olano, 507
U.S. 725, 732-35 (1993); United States v. Recio, 371 F.3d
1093, 1099-1100 (9th Cir. 2004). If such an error occurs, the
court should exercise its discretion to correct the error if it
“seriously affect[s] the fairness, integrity or public reputation
of judicial proceedings.” Olano, 507 U.S. at 736 (internal
quotation marks omitted). Juvenile Male has met this burden.

   [1] The FJDA, 18 U.S.C. § 5031 et seq., governs juvenile
sentencing in federal court on initial dispositions. See United
States v. Juvenile, 347 F.3d 778, 780 (9th Cir. 2003). Other
circuits have held that the FJDA also applies to a juvenile’s
19462           UNITED STATES v. JUVENILE MALE
re-sentencing after revocation of probation. See United States
v. Sealed Appellant, 123 F.3d 232, 234 (5th Cir. 1997) (“We
are not persuaded that a court is authorized to rely on adult
sentencing provisions to sentence a juvenile after that juve-
nile’s probation has been revoked.”). We agree.

   [2] The district court did not impose its sentence under the
FJDA. Rather, it explicitly imposed the sentence “pursuant to
the Sentencing Reform Act of 1984.” The court also made
multiple references to the “original guideline range” of “108
to 135 months,” found that the probation violations were
“Class C violations,” that appellant is in “Criminal History
Category I,” and that the “Chapter 7 guideline provisions are
three to nine months.” Moreover, the court made no explicit
reference to the FJDA at the re-sentencing hearing. The
record therefore reflects that the district court determined the
adult Guideline range for the underlying crime, considered the
severity of the probation violations under the adult standards,
cited the policy statement for imprisonment following revoca-
tion of probation and supervised release at U.S.S.G. § 7B1.4,
and imposed a sentence under the adult sentencing regime.
This constitutes plain error.

   This plain error affected Juvenile Male’s “substantial
rights” in a way that “seriously affect[s] the fairness, integrity
or public reputation of judicial proceedings.” Olano, 507 U.S.
at 736 (internal quotation marks omitted). Unlike the Sentenc-
ing Reform Act, the primary purpose of the FJDA is rehabili-
tation. As this court recently held, the FJDA

    requires an assessment of the totality of the unique
    circumstances and rehabilitative needs of each juve-
    nile. It must be clear from the record, if not explicit,
    that a district court weighed all of the relevant fac-
    tors and found that the disposition imposed was the
    least restrictive means to accomplish a young per-
    son’s rehabilitation, given the needs of the child and
    the community.
                UNITED STATES v. JUVENILE MALE            19463
Juvenile, 347 F.3d at 787.

   [3] The adult sentencing scheme is not blind to rehabilita-
tive interests. See, e.g., 18 U.S.C. § 3553(a)(2)(D) (requiring
the sentencing judge to consider the need for the sentence
imposed to “provide the defendant with needed educational or
vocational training, medical care, or other correctional treat-
ment in the most effective manner”). The FJDA’s rehabilita-
tive focus, however, goes far beyond that consideration. It
entitles a juvenile to an individualized assessment of his reha-
bilitative needs and to a disposition with the least restrictive
means to meet those needs. By sentencing Juvenile Male
under the wrong statute, the district court deprived him of this
right.

  [4] Accordingly, we VACATE the district court’s sentence
and REMAND for re-sentencing under the FJDA.